1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     JOHN VERNON FIELDS,                               Case No. 3:16-cv-00298-MMD-CBC

7                                      Petitioner,                     ORDER
            v.
8
      RENEE BAKER, et al.,
9
                                   Respondents.
10

11         This action is a petition for a writ of habeas corpus filed pursuant to 28 U.S.C. §

12   2254 by Nevada state prisoner John Vernon Fields. Before the Court are motions for

13   extension of time by both parties. The Court finds good cause to grant the motions.

14         It is therefore ordered that Respondents’ motion for extension of time to file an

15   answer to the petition (ECF No. 40) is granted nunc pro tunc.

16         It is further ordered that Petitioner’s two motions for extension of time to file a reply

17   in support of the petition (ECF Nos. 43, 44) are both granted nunc pro tunc.

18         DATED THIS 29th day of August.
19

20                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
